PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-05-22_APP_01_NA_NA_EN.txt. APPLICATION BY THE POLISH GOVERNMENT TO
INTERVENE.

The Hague, May 22nd, 1923.
To the Permanent Court of International Justice.

Having regard to Article 62 of the Statute of the Court
and articles 58-59 of the Rules of the Court ;

Whereas the Governments of His Britannic Majesty,
of the French Republic, of His Majesty the King of
Italy and of His Majesty the Emperor of Japan, have
instituted proceedings before the Court by means of
a letter from the French Legation at The Hague dated
January 16th, 1923, with regard to the refusal of the
German authorities on March 21st, 1921 to allow the
British 53.5. “Wimbledon”, chartered by the French
company “Les Affréteurs réunis”, free access to the Kiel
Canal ;

Whereas the said S.S. “Wimbledon” was bound for
Danzig with a cargo of 4000 tons of goods (military
material) destined for the Polish Government; whereas
. the German Government justifies its refusal to allow
passage to the S.S. “Wimbledon” on the grounds that,
the Treaty of Peace between Poland and Russia not
having then been ratified, a state of war existed between
Poland and Russia and that the German regulations with
regard to neutrality prohibited the transit of war mate-
rial through German territory to these two countries ;

Whereas Poland was one of the parties to the Treaty
of Peace of Versailles and whereas the refusal in question
constitutes a violation of the rights and material advan-
tages guaranteed to Poland by Article 380 of the Treaty
of Versailles ;

The undersigned being duly authorised by the Govern-
ment of the Polish Republic, presents to the Court, in
agreement with the Governments of Great Britain, France
Bae)

Italy and Japan, the request of the Polish Government
to intervene on the side of ‘these other States in the case of
the “Wimbledon” above referred to.

(Signed) Joseex DE Wierusz-KoWALSKI.

Minister.
